IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GAGE MOORE,1                                §
                                                §   No. 291, 2022
          Respondent Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CN20-01144
    ASHLEY MOORE,                               §   Petition No. 22-02666
                                                §
          Petitioner Below,                     §
          Appellee.                             §

                               Submitted: November 18, 2022
                               Decided:   December 8, 2022

                                            ORDER

         It appears to the Court that, on October 10, 2022, the Court denied the

appellant’s motion to proceed in forma pauperis. The Senior Court Clerk directed

the appellant to pay the filing fee by October 25, 2022, and warned him that a notice

to show cause would issue if he did not pay the filing fee. After the appellant failed

to pay the filing fee, the Chief Deputy Clerk issued a notice, by certified mail on

November 2, 2022, directing the appellant to show cause why his appeal should not

be dismissed for his failure to pay the filing fee. Postal records show that the notice

to show cause was delivered on November 7, 2022. A timely response to the notice

to show cause was due by November 17, 2022. To date, the appellant has not paid



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
the filing fee or responded to the notice to show cause. Dismissal of this appeal is

therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                             BY THE COURT:


                                             /s/Gary F. Traynor
                                                 Justice




                                         2